DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-3, 6-8, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux et al. (US Pub. 2011/0184574 A1)(hereinafter Le Roux) in view of Oswald et al. (US Pub. 7,778,734 B2)(hereinafter Oswald).
Regarding claim 1, Le Roux discloses a system for optimizing utility consumption associated with at least one premises, (Le Roux, Figs. 1 and 3 and Abstract and ¶0003; a system and method for statistically analyzing power consumption for a customer in order to reduce power consumption by the customer.)
 the system comprising: a communication device (Le Roux, Fig. 3, utility communication network 335) 
configured for: receiving at least one utility consumption information from at least one utility consumption information source, wherein the at least one utility consumption information is associated with consumption of at least one utility corresponding to the at least one premises; (Le Roux, Fig 3 and ¶0032; The customer premises 376 includes one or more Smart Meters 365, an in-home display 370, one or more sensors 372, and one or more controls 374. In practice, sensors 372 may register data at one or more devices at the customer premises 376. ¶0034; As shown in FIG. 3, one or more customer premises may comprise a Smart Meter Network 360, .)
receiving at least one premises information from at least one premises information source, wherein the at least one premises information is associated with the at least one premises; (Le Roux, Fig 3 and ¶0028; data from multiple sensors, strategically generating data from various electronic devices in the customer premises, may be forwarded to the Smart Meter for transmission to the utility management system 110; ¶0030; The analytics engine 235, using the analytics engine rules 245, weather data 225, and temperature data 230, may generate calculations and recommendations for the customer 205; ¶0032; sensors 372 may register data at one or more devices at the customer premises 376. For example, a sensor may register data at various major appliances within the customer premises 376, such as the furnace, hot water heater, air conditioner, etc. The data from the one or more sensors 372 may be sent to the Smart Meter 365, which may package the data for transmission to the utility management 110 via utility communication network 235. )
receiving at least one lifestyle information from at least one lifestyle information source, wherein the at least one lifestyle information is associated with at least one occupant of the at least one premises; (Le Roux, Fig 3 and ¶0029; the analytics engine 235 may access data relating to the customer resident at the customer premises (such as a customer profile); ¶0030; The ) While Le Roux discloses use of a customer profile, Le Roux does not specifically disclose that the profile includes lifestyle information of the customer. Oswald, in the same field of endeavor as Le Roux, however, discloses the limitation. (Oswald, Abstract; models can be built of the behaviour of the occupants of the house…;Col. 1, Lines 11-18; in order to control the household appliances in a certain way or to recommend courses of action to the users of the system such that energy use by the household is made more efficient;  in order to control the household appliances in a certain way or to recommend courses of action to the users of the system such that energy use by the household is made more efficient; Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's patterns of behaviour… Having detected these patterns of behaviour, the system can alter the control of appliances to provide improved comfort and cost to the householder. This is particularly useful in optimising high energy-consuming appliances such as heating and air conditioning.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Le Roux with the known technique of including lifestyle information of the customer, as taught by Oswald, in order to provide for system capable of recommendations and Oswald, Abstract and Col. 9, Lines 11-Col. 10, Line 5)
and performing at least one of transmitting at least one utility recommendation associated with the at least one premises to at least one electronic device; (Le Roux, Figs 3-5 and ¶0028; analyzing the power consumption at the customer premises and in providing recommendations to reduce power consumption; ¶0030; the analytics engine may generate energy consumption statistics 215 and/or recommendations to "save energy; ¶0032;  The in-home display 370 may provide the customer at the customer premises 376 with an output device to view, in real-time…the customer may use the in-home display 370 to view the results of the analytics engine 235, such as energy consumption, energy statistics, and energy saving recommendations; ¶0048; action may include providing recommendations to the customer, as shown at block 435. The recommendations may include suggestions as to what actions to take)
and transmitting at least one actuation data to at least one appliance associated with the at least one premises, wherein at least one configuration of the at least one appliance is based on the at least one actuation data (Le Roux, Figs 3-5 and ¶0019;  Based on the analysis, the power utility management system may provide information to the customer and/or control commands to control one or more devices; ¶0033; various appliances at the ¶0048; action may comprise controlling one or more devices, as shown at block 445. For example, one or more devices may be controlled remotely (such as illustrated by control 374 in FIG. 3 or in more detail in FIG. 6). The analytics engine may generate a command that is sent to the one or more appliances to modify operation of the device (such as turning the device on or off).) 
a processing device configured for: analyzing each of the at least one utility consumption information, the at least one premises information and the at least one lifestyle information; (Le Roux, Figs 1-3 and ¶0025; The processor 122 may execute the programs in memory 124, and may receive inputs and send outputs via I/O to various other devices, as shown in FIG. 2; ¶0028; the analytics engine 235 may access data relating to the customer resident at the customer premises (such as a customer profile). As discussed in more detail below, the customer profile may include data specific to the customer that may be used by the analytics engine 235; ¶0030; The analytics engine 235, using the analytics engine rules 245, the energy meter database 250, the customer database 255, weather data 225, and )
 and generating at least one of the at least one utility recommendation and the at least one actuation data based on the analyzing; (Le Roux, ¶0030; The analytics engine 235, using the analytics engine rules 245, the energy meter database 250, the customer database 255, weather data 225, and temperature data 230, may generate calculations and recommendations for the customer 20; ¶0048; action may comprise controlling one or more devices, as shown at block 445. For example, one or more devices may be controlled remotely (such as illustrated by control 374 in FIG. 3 or in more detail in FIG. 6). The analytics engine may generate a command that is sent to the one or more appliances to modify operation of the device (such as turning the device on or off))
and a storage device (Le Roux, Figs. 1-3 and ¶0020; The memory 124 may be an external storage device or database for storing data. )
configured for storing each of the at least one utility consumption information, the at least one premises information, (Le Roux, Figs. 2-3 and ¶0029; the energy meter database 250 may receive data from energy meter data 240. Energy meter data 240 may receive data from sensors 150 resident at the customer premises)
the at least one lifestyle information (Le Roux, Figs. 2-3 and ¶0029; customer database 255; ¶0031;  customer database 235)

Regarding claim 11, Le Roux discloses a method of optimizing utility consumption associated with at least one premises, (Le Roux, Figs. 1 and 3 and Abstract and ¶0003; a system and method for statistically analyzing power consumption for a customer in order to reduce power consumption by the customer.)
the method comprising: receiving, using a communication device, (Le Roux, Fig. 3, utility communication network 335)
at least one utility consumption information from at least one utility consumption information source, wherein the at least one utility consumption information is associated with consumption of at least one utility corresponding to the at least one premises; (Le Roux, Fig 3 and ¶0032; The customer premises 376 includes one or more Smart Meters 365, an in-home display 370, one or more sensors 372, and one or more controls 374. In practice, sensors 372 may register data at one or more devices at the customer premises 376. ¶0034; As shown in FIG. 3, one or more customer premises may comprise a Smart Meter Network 360, sending data to a collector 350 for transmission to the utility management system 110 via the utility management network 335.)
receiving, using the communication device, at least one premises information from at least one premises information source, wherein the at least one premises information is associated with the at least one premises; (Le Roux, Fig 3 and ¶0028; ; ¶0030; The analytics engine 235, using the analytics engine rules 245, weather data 225, and temperature data 230, may generate calculations and recommendations for the customer 205; ¶0032; sensors 372 may register data at one or more devices at the customer premises 376. For example, a sensor may register data at various major appliances within the customer premises 376, such as the furnace, hot water heater, air conditioner, etc. The data from the one or more sensors 372 may be sent to the Smart Meter 365, which may package the data for transmission to the utility management 110 via utility communication network 235. )
 receiving, using the communication device, at least one lifestyle information from at least one lifestyle information source, wherein the at least one lifestyle information is associated with at least one occupant of the at least one premises; (Le Roux, Fig 3 and ¶0029; the analytics engine 235 may access data relating to the customer resident at the customer premises (such as a customer profile); ¶0030; The analytics engine 235, using the analytics engine rules 245, the customer database 255, may generate calculations and recommendations for the customer 205) While Le Roux discloses use of a customer profile, Le Roux does not specifically disclose that the Oswald, Abstract; models can be built of the behaviour of the occupants of the house…;Col. 1, Lines 11-18; in order to control the household appliances in a certain way or to recommend courses of action to the users of the system such that energy use by the household is made more efficient;  in order to control the household appliances in a certain way or to recommend courses of action to the users of the system such that energy use by the household is made more efficient;; Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's patterns of behaviour… Having detected these patterns of behaviour, the system can alter the control of appliances to provide improved comfort and cost to the householder. This is particularly useful in optimising high energy-consuming appliances such as heating and air conditioning.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Le Roux with the known technique of including lifestyle information of the customer, as taught by Oswald, in order to provide for system capable of recommendations and control of improving both the cost to and the comfort of a user. (Oswald, Abstract and Col. 9, Lines 11-Col. 10, Line 5)
and analyzing, using a processing device, each of the at least one utility consumption information, the at least one premises information and the at least one Le Roux, Figs 1-3 and ¶0025; The processor 122 may execute the programs in memory 124, and may receive inputs and send outputs via I/O to various other devices, as shown in FIG. 2; ¶0028; the analytics engine 235 may access data relating to the customer resident at the customer premises (such as a customer profile). As discussed in more detail below, the customer profile may include data specific to the customer that may be used by the analytics engine 235; ¶0030; The analytics engine 235, using the analytics engine rules 245, the energy meter database 250, the customer database 255, weather data 225, and temperature data 230, may generate calculations and recommendations for the customer 20)
and generating at least one of at least one utility recommendation and at least one actuation data based on the analyzing; (Le Roux, ¶0030; The analytics engine 235, using the analytics engine rules 245, the energy meter database 250, the customer database 255, weather data 225, and temperature data 230, may generate calculations and recommendations for the customer 20; ¶0048; action may comprise controlling one or more devices, as shown at block 445. For example, one or more devices may be controlled remotely (such as illustrated by control 374 in FIG. 3 or in more detail in FIG. 6). The analytics engine may generate a command that is sent to )
 performing at least one of transmitting the at least one utility recommendation associated with the at least one premises to at least one electronic device; (Le Roux, Figs 3-5 and ¶0028; analyzing the power consumption at the customer premises and in providing recommendations to reduce power consumption; ¶0030; the analytics engine may generate energy consumption statistics 215 and/or recommendations to "save energy; ¶0032;  The in-home display 370 may provide the customer at the customer premises 376 with an output device to view, in real-time…the customer may use the in-home display 370 to view the results of the analytics engine 235, such as energy consumption, energy statistics, and energy saving recommendations; ¶0048; action may include providing recommendations to the customer, as shown at block 435. The recommendations may include suggestions as to what actions to take)
and transmitting the at least one actuation data to at least one appliance associated with the at least one premises, wherein at least one configuration of the at least one appliance is based on the at least one actuation data; (Le Roux, Figs 3-5 and ¶0019;  Based on the analysis, the power utility management system may provide information to the customer and/or control commands to control one or more devices; ¶0033; various appliances at the ¶0048; action may comprise controlling one or more devices, as shown at block 445. For example, one or more devices may be controlled remotely (such as illustrated by control 374 in FIG. 3 or in more detail in FIG. 6). The analytics engine may generate a command that is sent to the one or more appliances to modify operation of the device (such as turning the device on or off).) 
and storing, using a storage device, each of the at least one utility consumption information, the at least one premises information, (Le Roux, Figs. 2-3 and ¶0029; the energy meter database 250 may receive data from energy meter data 240. Energy meter data 240 may receive data from sensors 150 resident at the customer premises)
the at least one lifestyle information (Le Roux, Figs. 2-3 and ¶0029; customer database 255; ¶0031;  customer database 235)
and at least one of the at least one utility recommendation and the at least one actuation data. (Le Roux, Fig. 3 and ¶0031; rules database 325 )
Regarding claim 2, Le Roux discloses, wherein the processing device is further configured for generating at least one utility fingerprint associated with the at least one premises based on the analyzing, wherein the generating of at least one of the at least Le Roux, ¶0041; the analysis may comprise determining a carbon footprint for the customer's premises; ¶¶0045-0046;  if the goal of the customer is energy reduction (or carbon footprint reduction), the analytics engine may determine ways in which to reduce energy consumption… he analytics engine may analyze current power usage and recommend what changes may need to be made in order to accomplish this goal, again with the recommendations being ranked;  ¶0051; In particular, the analytics engine 235 may analyze the current or upcoming expected usage of the customer premises for various customer criteria, such as energy savings, carbon footprint, etc. to command one or more appliances at the customer premises.)
Regarding claim 12, Oswald discloses further comprising generating, using the processing device, at least one utility fingerprint associated with the at least one premises based on the analyzing, wherein the generating of at least one of the at least one utility recommendation and the at least one actuation data is further based on analyzing the at least one utility fingerprint. (Le Roux, ¶0041; the analysis may comprise determining a carbon footprint for the customer's premises; ¶¶0045-0046;  if the goal of the customer is energy reduction (or carbon footprint reduction), the analytics engine may determine ways in which to reduce energy consumption… he analytics engine may analyze current power usage and recommend ;  ¶0051; In particular, the analytics engine 235 may analyze the current or upcoming expected usage of the customer premises for various customer criteria, such as energy savings, carbon footprint, etc. to command one or more appliances at the customer premises.)
Regarding claim 3, Oswald discloses wherein the communication device is further configured for receiving at least one optimization criteria from the at least one electronic device, wherein the generating of at least one of the at least one utility recommendation and the at least one actuation data is based further on the at least one optimization criteria. (Oswald, Col. 8, Lines 58-63; Whenever the householder buys a new appliance he would be best advised to connect it with an adaptor 10 for the first few days of operation so that the system can learn the start and stop characteristics of the appliance. This allows the system to evaluate the consumption rate of the appliance and email recommendations to the householder such as above.)
Regarding claim 13, Oswald discloses further comprising receiving, using the communication device, at least one optimization criteria from the at least one electronic device, wherein the generating of at least one of the at least one utility recommendation and the at least one actuation data is based further on the at least one optimization criteria. (Oswald, Col. 8, Lines 58-63; Whenever the householder buys a new appliance he would be best advised to connect it with an adaptor .)
Regarding claim 6,  Le Roux discloses  wherein the at least one utility consumption information comprises a first utility consumption information corresponding to a first time period and a second utility consumption information corresponding to a second time period, wherein the second time period is later than the first time period, wherein the analyzing comprises: determining a utility consumption variation based on comparing the first utility consumption information and the second utility consumption information; (Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical analysis may comprise analyzing the data (such as examining historical data to determine past consumption or predict future consumption; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular appliance for a predetermined period (such as for a time period of one day))
and identifying a cause for the utility consumption variation; wherein the at least one utility recommendation comprises at least one correctional recommendation that Le Roux, ¶0043; the data may be analyzed in order to determine whether there are any trends in the data…The data may then be used to determine whether there is a trend in the predetermined period; ¶0045; Specifically, the analytics engine may access the customer profile in the customer database 255 to determine the appliances currently used at the customer premises. The analytics engine may then make recommendations as to how to operate the appliances or which appliances to purchase in order to reduce energy consumption (such as lower the temperature on the hot water heater, upgrade the hot water heater, etc.). The recommendations may be ranked, such as prioritized using a cost/benefit analysis.) 
Regarding claim 16,  Le Roux discloses wherein the at least one utility consumption information comprises a first utility consumption information corresponding to a first time period and a second utility consumption information corresponding to a second time period, wherein the second time period is later than the first time period, wherein the analyzing comprises: determining a utility consumption variation based on comparing the first utility consumption information and the second utility consumption information; (Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical analysis may comprise analyzing the data (such as examining historical data to determine past consumption ; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular appliance for a predetermined period (such as for a time period of one day))
and identifying a cause for the utility consumption variation; wherein the at least one utility recommendation comprises at least one correctional recommendation that mitigates, at least partially, the utility consumption variation. (Le Roux, ¶0043; the data may be analyzed in order to determine whether there are any trends in the data…The data may then be used to determine whether there is a trend in the predetermined period; ¶0045; Specifically, the analytics engine may access the customer profile in the customer database 255 to determine the appliances currently used at the customer premises. The analytics engine may then make recommendations as to how to operate the appliances or which appliances to purchase in order to reduce energy consumption (such as lower the temperature on the hot water heater, upgrade the hot water heater, etc.). The recommendations may be ranked, such as prioritized using a cost/benefit analysis.) 
Regarding claim 7, Le Roux discloses wherein the at least one lifestyle information (Le Roux, Fig 3 and ¶0029; the analytics engine 235 may access ; ¶0030; The analytics engine 235, using the analytics engine rules 245, the customer database 255, may generate calculations and recommendations for the customer 205; and Oswald, Abstract; models can be built of the behaviour of the occupants of the house…;Col. 1, Lines 11-18; in order to control the household appliances in a certain way or to recommend courses of action to the users of the system such that energy use by the household is made more efficient;  in order to control the household appliances in a certain way or to recommend courses of action to the users of the system such that energy use by the household is made more efficient; Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's patterns of behaviour… Having detected these patterns of behaviour, the system can alter the control of appliances to provide improved comfort and cost to the householder. This is particularly useful in optimising high energy-consuming appliances such as heating and air conditioning.)
comprises a first lifestyle information associated with the first time period and a second lifestyle information associated with the second time period (Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical ; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular appliance for a predetermined period (such as for a time period of one day)) wherein the at least one premises information comprises at least one efficiency indicator associated with the at least one utility consuming appliance deployed in the at least one premises, (Le Roux, ¶0040; the energy usage information may be compared with a comparable appliance to determine if the appliance is operating efficiently. This efficiency information may be provided to the user.)
wherein the at least one efficiency indicator comprises a first efficiency indicator corresponding to a first time period and a second efficiency indicator corresponding to a second time period, (Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical analysis may comprise analyzing the data (such as examining historical data to determine past consumption or predict future consumption; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular )
wherein the analyzing comprises: determining a lifestyle variation based on comparing the first lifestyle information and the second lifestyle information; (Oswald, Col. 9, Lines 35-40; In addition to building a model of the historical behaviour of the occupants of the house, the system can detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters.)
and determining an efficiency variation based on comparing the first efficiency indicator and the second efficiency indicator; (Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical analysis may comprise analyzing the data (such as examining historical data to determine past consumption or predict future consumption; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular appliance for a predetermined period (such as for a time period of one day))
wherein the at least one correctional recommendation corresponds to at least one of the utility consumption variation, the lifestyle variation and the efficiency variation, wherein the at least one correctional recommendation mitigates at least partially, at least one of the utility consumption variation, the lifestyle variation and the Oswald, Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's patterns of behaviour… Having detected these patterns of behaviour, the system can alter the control of appliances to provide improved comfort and cost to the householder. This is particularly useful in optimising high energy-consuming appliances such as heating and air conditioning; and Le Roux, , ¶0043; the data may be analyzed in order to determine whether there are any trends in the data…The data may then be used to determine whether there is a trend in the predetermined period; ¶0045; Specifically, the analytics engine may access the customer profile in the customer database 255 to determine the appliances currently used at the customer premises. The analytics engine may then make recommendations as to how to operate the appliances or which appliances to purchase in order to reduce energy consumption (such as lower the temperature on the hot water heater, upgrade the hot water heater, etc.). The recommendations may be ranked, such as prioritized using a cost/benefit analysis.))
Regarding claim 17, Le Roux discloses wherein the at least one lifestyle information (Le Roux, Fig 3 and ¶0029; the analytics engine 235 may access data relating to the customer resident at the customer premises (such as a customer profile); ¶0030; The analytics engine 235, Oswald, Abstract; models can be built of the behaviour of the occupants of the house…;Col. 1, Lines 11-18; in order to control the household appliances in a certain way or to recommend courses of action to the users of the system such that energy use by the household is made more efficient;  in order to control the household appliances in a certain way or to recommend courses of action to the users of the system such that energy use by the household is made more efficient; Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's patterns of behaviour… Having detected these patterns of behaviour, the system can alter the control of appliances to provide improved comfort and cost to the householder. This is particularly useful in optimising high energy-consuming appliances such as heating and air conditioning.)
comprises a first lifestyle information associated with the first time period and a second lifestyle information associated with the second time period, (Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical analysis may comprise analyzing the data (such as examining historical data to determine past consumption or predict future ; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular appliance for a predetermined period (such as for a time period of one day))
wherein the at least one premises information comprises at least one efficiency indicator associated with the at least one utility consuming appliance deployed in the at least one premises, (Le Roux, ¶0040; the energy usage information may be compared with a comparable appliance to determine if the appliance is operating efficiently. This efficiency information may be provided to the user.)
wherein the at least one efficiency indicator comprises a first efficiency indicator corresponding to a first time period and a second efficiency indicator corresponding to a second time period, (Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical analysis may comprise analyzing the data (such as examining historical data to determine past consumption or predict future consumption; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular appliance for a predetermined period (such as for a time period of one day))
Oswald, Col. 9, Lines 35-40; In addition to building a model of the historical behaviour of the occupants of the house, the system can detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters.)
and determining an efficiency variation based on comparing the first efficiency indicator and the second efficiency indicator; (Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical analysis may comprise analyzing the data (such as examining historical data to determine past consumption or predict future consumption; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular appliance for a predetermined period (such as for a time period of one day))
wherein the at least one correctional recommendation corresponds to at least one of the utility consumption variation, the lifestyle variation and the efficiency variation, wherein the at least one correctional recommendation mitigates at least partially, at least one of the utility consumption variation, the lifestyle variation and the efficiency variation. (Oswald, Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's ; and Le Roux, ,¶0043; the data may be analyzed in order to determine whether there are any trends in the data…The data may then be used to determine whether there is a trend in the predetermined period; ¶0045; Specifically, the analytics engine may access the customer profile in the customer database 255 to determine the appliances currently used at the customer premises. The analytics engine may then make recommendations as to how to operate the appliances or which appliances to purchase in order to reduce energy consumption (such as lower the temperature on the hot water heater, upgrade the hot water heater, etc.). The recommendations may be ranked, such as prioritized using a cost/benefit analysis.))
Regarding claim 8, Oswald and Le Roux disclose wherein the analyzing comprises determining an implementation of the at least one utility recommendation based on at least one of the utility consumption variation, the lifestyle variation and the efficiency variation. (Oswald, Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's patterns of behaviour… Having detected these patterns of behaviour, the system can alter the control of appliances to ; and Le Roux, ¶0043; the data may be analyzed in order to determine whether there are any trends in the data…The data may then be used to determine whether there is a trend in the predetermined period; ¶0045; Specifically, the analytics engine may access the customer profile in the customer database 255 to determine the appliances currently used at the customer premises. The analytics engine may then make recommendations as to how to operate the appliances or which appliances to purchase in order to reduce energy consumption (such as lower the temperature on the hot water heater, upgrade the hot water heater, etc.). The recommendations may be ranked, such as prioritized using a cost/benefit analysis.).)
Regarding claim 18, Oswald and Le Roux wherein the analyzing comprises determining an implementation of the at least one utility recommendation based on at least one of the utility consumption variation, the lifestyle variation and the efficiency variation. (Oswald, Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's patterns of behaviour… Having detected these patterns of behaviour, the system can alter the control of appliances to provide improved comfort and cost to the householder. This is particularly useful in optimising high energy-consuming appliances such as heating ; and Le Roux, ¶0043; the data may be analyzed in order to determine whether there are any trends in the data…The data may then be used to determine whether there is a trend in the predetermined period; ¶0045; Specifically, the analytics engine may access the customer profile in the customer database 255 to determine the appliances currently used at the customer premises. The analytics engine may then make recommendations as to how to operate the appliances or which appliances to purchase in order to reduce energy consumption (such as lower the temperature on the hot water heater, upgrade the hot water heater, etc.). The recommendations may be ranked, such as prioritized using a cost/benefit analysis.).)

Claims 4-5, 10, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux in view of Oswald in view of Choueiter et al. (10,740,691 B2)(hereinafter Choueiter)
Regarding claim 4, Le Roux discloses wherein the at least one utility recommendation comprises a plurality of utility recommendations   (Le Roux, Figs 3-5 and ¶0028; analyzing the power consumption at the customer premises and in providing recommendations to reduce power consumption; ¶0030; the analytics engine may generate energy consumption statistics 215 and/or recommendations to "save energy;  )
Choueiter, Col. 33, Line 60- Col. 34, Line 14; Weights may be selected using any appropriate techniques. The weighted scores may then be used to select a device state change corresponding to a power event.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Le Roux with the known technique of employing weights, as taught by Choueiter, in order to reduce model errors. (Choueiter, Col. 33, Line 60- Col. 34, Line 14)
Regarding claim 14, Le Roux discloses, wherein the at least one utility recommendation comprises a plurality of utility recommendations (Le Roux, Figs 3-5 and ¶0028; analyzing the power consumption at the customer premises and in providing recommendations to reduce power consumption; ¶0030; the analytics engine may generate energy consumption statistics 215 and/or recommendations to "save energy;  )
Le Roux does not disclose specifically weighted scores and therefore does not disclose and a plurality of weighted scores associated with the plurality of utility recommendations, wherein the plurality of weighted scores are based on the at least one optimization criteria. Choueiter, in the same field of endeavor, however, disclosed the limitation. (Choueiter, Col. 33, Line 60- Col. 34, Line 14; Weights may be selected using any appropriate techniques. The weighted scores may .) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Le Roux with the known technique of employing weights, as taught by Choueiter, in order to reduce management model errors. (Choueiter, Col. 33, Line 60- Col. 34, Line 14)
Regarding claim 5, Le Roux discloses wherein the at least one utility recommendation comprises indication of at least one product and at least one service configured towards optimizing consumption of the at least one utility. (Le Roux, Figs 3-5 and ¶0028; analyzing the power consumption at the customer premises and in providing recommendations to reduce power consumption; ¶0030; the analytics engine may generate energy consumption statistics 215 and/or recommendations to "save energy;  )
Regarding claim 15, Le Roux discloses wherein the at least one utility recommendation comprises indication of at least one product and at least one service configured towards optimizing consumption of the at least one utility. (Le Roux, Figs 3-5 and ¶0028; analyzing the power consumption at the customer premises and in providing recommendations to reduce power consumption; ¶0030; the analytics engine may generate energy consumption statistics 215 and/or recommendations to "save energy;  )
Regarding claim 10, Choueiter discloses wherein the communication device is configured to receive at least one building mode from the at least one electronic device, wherein the at least one building mode comprises indication of the at least one appliance corresponding to the at least one actuation data. (Choueiter, Abstract; the .  Col. 19, Lines 28-48; the score may be increased by a fixed amount, a percentage, or may be combined with a score generated by the network event processing to generate an overall score for the device state change.)
Regarding claim 20, Choueiter discloses using the communication device, at least one building mode from the at least one electronic device, wherein the at least one building mode comprises indication of the at least one appliance corresponding to the at least one actuation data. (Choueiter, Abstract; the power monitoring signals may be used to (i) determine the main of the house that provides power to the smart plug, (ii) identify devices receiving power from the smart plug, (iii) improve the accuracy of identifying device state changes, and (iv) train mathematical models for identifying devices and device state changes.  Col. 19, Lines 28-48; the score may be increased by a fixed amount, a percentage, or may be combined with a score generated by the network event processing to generate an overall score for the device state change.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-5, 11 and 13-15 are provisionally on the ground of nonstatutory double patenting as being unpatentable over claim4, 9, 14 and 19  of copending Application No. 17/084,603. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by or are obvious combinations of the claims of the ‘603 application.
This is a provisional nonstatutory double patenting rejection.

Claim Number of the Instant Application.
Claim Number of Application 17/084,603
1
Claim 9, which depends from claim 1 
3
9 in view of 4
4
9 in view of 4
5
9 in view of 4
11
19 which depends form claim 11
13
19 in view of 14

19 in view of 14
15
15 in view of 14


Claims 2, 6, 12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 9, 14 and 19 of copending Application No. 17/084,603 in view of Le Roux. The ‘603 application does not claim, “generating at least one utility fingerprint associated with the at least one premises based on the analyzing, wherein the generating of at least one of the at least one utility recommendation and the at least one actuation data is further based on analyzing the at least one utility fingerprint.” Le Roux, however discloses the limitation (Le Roux, ¶0041; the analysis may comprise determining a carbon footprint for the customer's premises; ¶¶0045-0046;  if the goal of the customer is energy reduction (or carbon footprint reduction), the analytics engine may determine ways in which to reduce energy consumption… he analytics engine may analyze current power usage and recommend what changes may need to be made in order to accomplish this goal, again with the recommendations being ranked;  ¶0051; In particular, the analytics engine 235 may analyze the current or upcoming expected usage of the customer premises for various customer criteria, such as energy savings, carbon footprint, etc. to command one or more appliances at the customer premises.); nor claim “wherein the at least one utility consumption information comprises a first utility consumption information corresponding to a first time Le Roux, ¶0009; the power utility management system may then use an analytics engine to statistically analyze the data sent. The statistical analysis may comprise analyzing the data (such as examining historical data to determine past consumption or predict future consumption; ¶0038; the "on"/"off" steps, events time-pattern, and steady state variations of the known load pattern may be compared; ¶0040; The analysis may also be used to determine the energy or water usage of a particular appliance for a predetermined period (such as for a time period of one day)).  Consequently, it would have been obvious for a person of ordinary in the art, before the effective filing date of the claimed subject matter to implement the ‘603 application with the known techniques disclosed by Le Roux in order to provide for a system and method for central control of utility consumption and management. (Le Roux; Abstract)  
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application.
Claim Number of Application 17/084,603
2
Claim 9, which depends from claim 1
6
Claim 9, which depends from claim 1

Claim 19, which depends from claim 11
16
Claim 19, which depends from claim 11


Claims 7-8, and 17-18 and  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, and 19 of copending Application No. 17/084,603 in view of Le Roux in view of Oswald.  The ‘603 application does not claim a first lifestyle information associated with the first time period and a second lifestyle information associated with the second time period. Oswald however discloses the limitation. (Oswald, Col. 9, Lines 11-Col. 10, Line 5;  Analysing the stored data can provide information on the householder's patterns of behaviour… Having detected these patterns of behaviour, the system can alter the control of appliances to provide improved comfort and cost to the householder. This is particularly useful in optimising high energy-consuming appliances such as heating and air conditioning Col. 9, Lines 35-40; In addition to building a model of the historical behaviour of the occupants of the house, the system can detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters.) Thus, as it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the ‘603 application with the known technique of including a first lifestyle information associated with the first time period and a second lifestyle information associated with the second time period, as taught by Oswald, in order to provide for Oswald, Abstract and Col. 9, Lines 11-Col. 10, Line 5)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application.
Claim Number of Application 17/084,603
7
9, in view of Le Roux in view of Oswald  as applied above.
8
9, in view of Le Roux in view of Oswald  as applied above.
17
19, in view of Le Roux in view of Oswald  as applied above.
18
19, in view of Le Roux in view of Oswald  as applied above.




Claims 10 and 20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, and 19 of copending Application No. 17/084,603 in view of Le Roux in view of Choueiter.  The ‘603 application does not claim configured to receive at least one building mode from the at least one electronic device, wherein the at least one building mode comprises indication of the at least one appliance corresponding to the at least one actuation data.  Choueiter, however discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Le Roux with the known technique of receiving at Choueiter, Col. 33, Line 60- Col. 34, Line 14)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application.
Claim Number of Application 17/084,603
10
9, in view of Le Roux in view of Choueiter
20
19, in view of Le Roux in view of Choueiter



Claims 1-2, 6-9, 11-12, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8 and 11-13, 15 and 18 of copending Application No. 17/084,599 in view of Le Roux. The ‘599 application does not claim, “performing at least one of: transmitting at least one utility recommendation associated with the at least one premises to at least one electronic device; and  transmitting at least one actuation data to at least one appliance associated with the at least one premises, wherein at least one configuration of the at least one appliance is based on the at least one actuation data… generating at least one of the at least one utility recommendation and the at least one actuation data based on the analyzing,” Le Roux, however discloses the limitation (Le Roux, Figs 3-5 and ¶0019;  Based on the analysis, the power utility management system ; ¶0033; various appliances at the customer premises 376 may be controlled… the control of the various appliances may be at least partly remote, such as a command sent from the utility management system 110 to direct control electronics resident at the customer's premises to control one or more appliances; ¶0048; action may comprise controlling one or more devices, as shown at block 445. For example, one or more devices may be controlled remotely (such as illustrated by control 374 in FIG. 3 or in more detail in FIG. 6). The analytics engine may generate a command that is sent to the one or more appliances to modify operation of the device (such as turning the device on or off).) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the  ‘599 application with the known technique of transmitting at least one actuation data to at least one appliance associated with the at least one premises, wherein at least one configuration of the at least one appliance is based on the at least one actuation data, as taught by Le Roux, in order to provide for centralized control of power consumption based on power analysis. (Le Roux; Abstract)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application.
Claim Number of Application 17/084,599
1
1

1
6
2 in view of 8
7
2 in view of 8 in view of 3

8
2 in view of 8 in view of 3

9
5
11
11
12
11
16
2 in view of 8 in view of 3

17
2 in view of 8 in view of 3 in view of 13

18
2 in view of 8 in view of 3 in view of 13

19
15




Claims 10 and 20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, and 19 of copending Application No. 17/084,599 in view of Le Roux in view of Choueiter.  The ‘599 application does not claim configured to receive at least one building mode from the at least one electronic Choueiter, Col. 33, Line 60- Col. 34, Line 14)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application.
Claim Number of Application 17/084,603
10
9, in view of Le Roux in view of Choueiter
20
19, in view of Le Roux in view of Choueiter




Allowable Subject Matter
Claims 9 and 19 are dependent upon a rejected base claims, but would be allowable if 1) a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting and 2) the claims were rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the non-commonly owned prior art of record does not disclose: performing a first comparison of the premises information with a plurality of premises information; performing a second comparison of a lifestyle information associated with the premises with a plurality of lifestyle information; performing a third comparison of an environmental information associated with the premises with a plurality of environmental information; determining a reference premises information based on each of the first comparison, the second comparison and the third comparison; determining a reference utility consumption information associated with the reference premises; performing a fourth comparison of a utility consumption information associated with the premises and the reference utility consumption information; and determining a utility optimization score based on the fourth comparison.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687